COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:          Ex parte Donte Jayson Walker
Appellate case number:        01-21-00663-CR, 01-21-00664-CR, 01-21-00665-CR
Trial court case number:      1740567, 1740469, 1740470
Trial court:                  230th District Court of Harris County

       Appellee, The State of Texas, has filed a motion to dismiss for lack of jurisdiction in each
of the above-listed appellate cause numbers. The motion will be carried with the cases and
considered when the appeals are set for submission on the Court’s docket. Appellee’s brief
remains due on February 28, 2022.
       It is so ORDERED.


Judge’s signature: ____/s/ Julie Countiss_____
                     Acting individually  Acting for the Court

Date: __February 24, 2022___